Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5, 7-15 and 17-31 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common element of independent claims 1, 12 and 22:
determine a first radius based on the route,
send a trigger signal to capture the one or more images, if a distance between the vehicle and the first parking space is less or equal to the first radius

For example,
Miller et al. (US 2020/0207333) discloses determining a route to a parking space and initiating image captures upon arrival.  See, for example, Figs. 6, 12 and paragraphs 38 (“…At step 640…determine a route to the desired parking location from a current location of the vehicle 105. At step 645…autonomously maneuver the vehicle 105 to the desired parking location”), 46 (“…At step 1225, when a vehicle…arrives at the parking area, the camera included in the 
Kim et al. (US 2019/0195641) discloses comparing the distance between the current location of a device and the destination with a preset distance (considered a distance) to determine whether the destination is reached.  See, for example, paragraph 139 (“…compare the distance between the current location of the electronic device 320 and the destination location, and determine the arrival of the vehicle at the destination, when the distance is less than or equal to a preset distance”)

However, neither Miller nor Kim disclose that the preset distance is determined based on the route.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakano et al. (US 2016/0069703)—[Paragraph 30 (“…generating route information indicating a route from the starting point to the destination…includes a plurality of passing points on the route; extracting captured images corresponding to the plurality of the passing points from a database…wherein each of the image capturing locations is within a predetermined range from the each of the plurality of the passing points”)]
Solem et al. (US 2019/0018861)—[Paragraph 38 (“…said subset of images comprising images being acquired from a geographical position, which is within a bounding area defined in relation to a start geographical position of navigation and a target geographical position of navigation”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        April 22, 2021